        Case 1:20-cv-00573-SES Document 13 Filed 06/08/20 Page 1 of 1




                UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABRAHAM CRUZ,                 :            CIVIL NO: 1:20-CV-0573
                              :
           Petitioner,        :
                              :            (Chief Magistrate Judge Schwab)
        v.                    :
                              :
SCI HOUTZDALE Superintendent, :
et at.,                       :
           Respondents.       :

                                   ORDER
                                 June 8, 2020

   IT IS ORDERED that Petitioner’s motion (doc. 10) to appoint counsel is

DENIED without prejudice to the court deciding whether to appoint counsel after

Respondents file a response.

                                           S/Susan E. Schwab
                                           Susan E. Schwab
                                           United States Chief Magistrate Judge
